Proceeding under article 78 of the Civil Practice Act (transferred to this court by an order of the Supreme Court at Special Term, Albany County) to review a determination of the Commissioner of Motor Vehicles. Following a hearing petitioner’s motor vehicle operator’s license has been suspended for a period of fifteen days upon a determination that petitioner operated his motor vehicle in a manner showing a reckless disregard for the life and property of others. Petitioner has complied with the suspension order and his license has been restored to him. Respondent urges that because the license has been restored the matter is academic. Conceivably this suspension order could affect petitioner’s qualification for an operator’s license in the future, and if the determination was unsupported by the evidence, he is entitled to have it annulled. There is evidence that petitioner was operating his ear upon a State highway and made a left turn directly into the path of an oncoming vehicle traveling in the opposite direction which petitioner did not see _ until the impact. Two passengers in petitioner’s ear were seriously injured. While petitioner urges that at most the evidence demonstrates negligence on his part and not a “reckless disregard” the record contains substantial evidence in support of the determination. Determination unanimously confirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.